Exhibit 10.1

EXECUTION VERSION

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
February 4, 2019, by and between SeaWorld Entertainment, Inc., a Delaware
corporation (the “Company”), and Gustavo Antorcha (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such continued employment, and Executive
desires to enter into this Agreement and to be employed by the Company, subject
to the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1.Definitions. Capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth on Appendix A, attached hereto.

Section 2.Acceptance and Term of Employment.

(a)The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The Term of Employment
shall commence on February 18, 2019 (or such earlier date on which executive
begins employment (the “Commencement Date”)) and continue until the third
anniversary of the Commencement Date, unless earlier terminated as provided in
Section 6 hereof (the “Term of Employment”); provided that on the third
anniversary of the Commencement Date and on each anniversary thereafter (each,
an “Extension Date”) the Term of Employment shall be automatically extended for
an additional one-year period unless at least 90 days prior to the next
Extension Date, the Company or the Executive delivers a written notice to the
other party that the Term of Employment shall not be so extended.

(b)Company Nonrenewal. The Company may terminate this Agreement (subject to the
continued applicability of certain provisions of this Agreement as provided in
Section 21) by delivering to the Executive the written notice of non-renewal as
contemplated by Section 2(a) hereof (such termination, a “Company Nonrenewal”).
A Company Nonrenewal shall be deemed to constitute Good Reason as of the date of
such notice. Section 6 of this Agreement governs any termination of employment
by the Company following a Company Nonrenewal.

(c)Executive Nonrenewal. The Executive may terminate this Agreement (subject to
the continued applicability of certain provisions of this Agreement as provided
in Section 21) by the Executive’s delivery to the Company of the written notice
of nonrenewal as contemplated by Section 2(a) hereof (such termination, an
“Executive Nonrenewal”). An Executive Nonrenewal may constitute a voluntary
termination of employment by the Executive, if the Executive so specifies in the
written notice of nonrenewal. If such voluntary termination by the Executive is
for Good Reason, then the nonrenewal notice shall include the Notice of
Termination.




--------------------------------------------------------------------------------

 

(d)Notwithstanding the foregoing and for the avoidance of doubt, if the
Executive continues employment with the Company following the expiration of the
Term of Employment (whether due to a Company Nonrenewal or an Executive
Nonrenewal), such employment shall constitute “at will” employment and may be
terminated at any time by either party upon written notice and, notwithstanding
Section 21 hereof, the provisions of Section 6 shall not apply to such “at-will”
employment and no longer be of further force or effect.

Section 3.Position, Duties, and Responsibilities; Place of Performance.

(a)Position, Duties, and Responsibilities. During the Term of Employment,
Executive shall be employed and serve as the Chief Executive Officer of the
Company (together with such other position or positions consistent with
Executive’s title as the Board shall specify from time to time) and shall have
such duties and responsibilities commensurate with such title and as the Board
may designate from time to time. The Executive shall at all times be the highest
ranking officer of the Company and shall report exclusively to the Board and/or
such committees thereof as the Board may designate. In addition, the Executive
shall be appointed to serve as a director on the Board and, at each annual
stockholders meeting during the Term of Employment, shall be nominated for
re-election to the Board. If requested by the Company, Executive also agrees to
serve as the chief executive officer and/or director of any other member of the
Company Group, in each case without additional compensation. The Executive shall
be based at the Company’s corporate headquarters in Orlando, Florida. The
Executive shall relocate Executive’s full-time primary personal residence to the
Orlando metropolitan area no later than the Commencement Date. The Executive is
expected to, and agrees to, spend as much time at the Company’s headquarters in
Orlando, at the Company’s facilities, or otherwise traveling in an official
capacity for the Company as reasonably necessary to satisfy the Executive’s
obligations under Section 3(b) below. For the avoidance of doubt, the Executive
acknowledges and agrees that the position requires a seven day per week, 365 day
per year, level of responsibility.

(b)Performance. Executive shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group, (y)
interferes with the proper and efficient performance of Executive’s duties for
the Company, or (z) interferes with Executive’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving as a member of the boards of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
charitable organizations or, with the prior written consent of the Board
following a recommendation from the Nominating and Governance Committee of the
Board, of non-competing businesses, (ii) engaging in charitable activities and
community affairs, and (iii) managing his personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii), and (iii)
shall be limited by Executive so as not to materially interfere, individually or
in the aggregate, with the performance of his duties and responsibilities
hereunder.




-2-

 

--------------------------------------------------------------------------------

 

Section 4.Compensation.

During the Term of Employment, Executive shall be entitled to the following
compensation:

(a)Base Salary. Executive shall initially be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of
$600,000. No less frequently than annually, the Executive’s Base Salary shall be
reviewed by the Compensation Committee who may (but is not obligated to)
increase such Base Salary in its sole discretion; provided that the Compensation
Committee may decrease such Base Salary with the consent of the Executive. Any
such increased Base Salary shall be the Executive’s “Base Salary” for all
purposes under this Agreement.

(b)Annual Bonus. During the Term of Employment, Executive shall be eligible to
participate in the annual bonus plan adopted by the Company from time to time
(the “Annual Bonus Plan”), pursuant to which Executive shall be eligible to
receive an annual incentive bonus award in respect of such fiscal year, and each
subsequent year during the Term of Employment (the “Annual Bonus”), with the
actual Annual Bonus payable under the Annual Bonus Plan being based upon the
level of achievement of Company and/or individual performance objectives for
such fiscal year, as established by the Compensation Committee and communicated
to Executive. The target Annual Bonus (the “Target Annual Bonus”) shall be not
less than 150% of Base Salary.  The Annual Bonus targets for 2019 will be
established and approved by the Compensation Committee but generally consistent
with the terms discussed with Executive prior to the date hereof (unless
otherwise agreed to by the parties); provided that for fiscal year 2019, the
Annual Bonus payable, if any, will be pro-rated based on the Commencement Date
and portion of the fiscal year Executive is employed with the Company. The
Annual Bonus shall otherwise be subject to the terms and conditions of the
Annual Bonus Plan, as established by the Compensation Committee and communicated
to Executive, with 50% payable in stock and 50% in cash, unless otherwise
determined by the Compensation Committee. Any earned Annual Bonus for a fiscal
year shall be paid to the Executive at the same time as annual bonuses are
generally payable to other senior executives of the Company, subject to
Executive’s continuous employment through the applicable performance period, but
in no event later than the 15th day of the third month following the close of
such fiscal year, unless the Executive shall elect to defer the receipt of such
Annual Bonus pursuant to an arrangement that meets the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

(c)Sign-On Option Grant. As soon as practicable following the Commencement Date,
Executive shall receive a one-time grant (the “Sign-On Option Grant”) of options
to purchase shares of the Company’s common stock (the “Common Stock”) at an
exercise price per share equal to the fair market value of such shares on the
date of grant and calculated in accordance with 2017 Omnibus Incentive Plan. The
Sign-On Option Grant shall be in respect of a number of shares of Common Stock
equal to $3,000,000 divided by the 30-day volume weighted average price on the
Commencement Date. The Sign-On Option Grant shall fully vest on the third
anniversary of the date of grant, or, if earlier, (x) when the first vesting
tranche of the Sign-On PSUs vest (as provided in Schedule A) or (y) upon a
Change in Control (as defined in the Company’s 2017 Omnibus Incentive Plan),
provided, in each case, that the Executive remains employed by the Company
through such date. Executive acknowledges that no annual equity awards are
anticipated until the earlier of 2022 or when the Sign-On PSUs vest.    




-3-

 

--------------------------------------------------------------------------------

 

(d)Sign-On Restricted Stock Unit Grant. As soon as practicable following the
Commencement Date, Executive shall receive a one-time grant (the “Sign-On
Restricted Stock Unit Grant”) of restricted stock units (representing one share
of Common Stock for each restricted stock unit granted), subject to and in
accordance with the applicable terms of the 2017 Omnibus Incentive Plan, with a
value on the Commencement Date (using the 30-day volume-weighted average price)
equal to:

(i)to $1,000,000 (the “Sign-On Time-Vesting RSUs”), which shall vest in three
equal annual (33 1/3%) installments over the first three anniversaries of the
date of grant, provided the Executive remains employed by the Company through
each such date; and

(ii)$7,500,000 (the “Sign-On PSUs”), which shall vest subject to the achievement
of performance metrics set forth in Schedule A, provided the Executive remains
employed by the Company on the date of the applicable final determination.

Section 5.Employee Benefits; Vacation; Reimbursement of Expenses.

(a)During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement, annual leave and time-off, and other benefits
provided generally to similarly situated executive officers of the Company.
Executive shall also be entitled to the same number of holidays, vacation days,
and sick days, as well as any other benefits, in each case as are generally
allowed to similarly situated executive officers of the Company in accordance
with the Company policy as in effect from time to time. Nothing contained herein
shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time without providing
Executive notice, and the right to do so is expressly reserved.

(b)Notwithstanding anything to the contrary in Section 5(a), during the Term of
Employment, Executive shall be entitled to three (3) weeks of annual paid
vacation days, which shall accrue and be usable in accordance with Company
policy, as in effect from time to time; provided that for fiscal year 2019,
Executive’s annual paid vacation shall be prorated based on the Commencement
Date and portion of the fiscal year Executive is employed with the Company.

(c)The Executive shall be entitled to reimbursement for reasonable and necessary
out-of-pocket business, entertainment, and travel expenses incurred by the
Executive in connection with the performance of the Executive's duties hereunder
in accordance with the Company's expense reimbursement policies and procedures
in effect from time to time.

(d)The Company shall reimburse the Executive for reasonable out-of-pocket
relocation and moving expenses not to exceed $20,000 in the aggregate, subject
to Company’s receipt of and satisfaction of supporting documentation.  The
Company also shall reimburse Executive for reasonable attorney’s fees incurred
in negotiating and drafting this Agreement, provided such reimbursement shall
not exceed $20,000.




-4-

 

--------------------------------------------------------------------------------

 

Section 6.Termination of Employment.

(a)General. The Term of Employment shall terminate earlier than as provided in
Section 2 hereof upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason. Upon any termination of Executive’s employment for any reason, except as
may otherwise be requested by the Company in writing and agreed upon in writing
by Executive, Executive shall resign from any and all directorships, committee
memberships, and any other positions Executive holds with the Company or any
other member of the Company Group. Notwithstanding anything herein to the
contrary, other than the requirements of Section 12 hereof, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 6 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.”

(b)Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination.
Upon Executive’s death or in the event that Executive’s employment is terminated
due to his Disability, Executive or his estate or his beneficiaries, as the case
may be, shall be entitled to:

(i)The Accrued Obligations; and

(ii)Subject to satisfaction of the applicable performance objectives applicable
under the Annual Bonus Plan for the fiscal year in which such termination
occurs, an amount equal to (A) the Annual Bonus that Executive would otherwise
have been entitled to receive under the Annual Bonus Plan (subject to and based
on actual achievement of applicable performance objectives) had no such
termination occurred, multiplied by (B) a fraction, the numerator of which is
the number of days elapsed from the commencement of such fiscal year through the
date of such termination and the denominator of which is 365 (the “Pro Rata
Bonus”), which amount shall be paid at such time annual bonuses are paid to
other senior executives of the Company, but in no event later than the 15th day
of the third month months following the last day of the fiscal year in which
such termination occurred.

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 6(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.




-5-

 

--------------------------------------------------------------------------------

 

(c)Termination by the Company for Cause.

(i)The Company may terminate Executive’s employment at any time for Cause,
effective upon Executive’s receipt of written notice of such termination.

(ii)In the event that the Company terminates Executive’s employment for Cause,
Executive shall be entitled only to the Accrued Obligations. Following such
termination of Executive’s employment for Cause, except as set forth in this
Section 6(c)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(d)Termination by the Company without Cause. The Company may terminate
Executive’s employment without Cause, effective upon Executive’s receipt of
written notice of such termination. In the event that Executive’s employment is
terminated by the Company without Cause (other than due to death or Disability),
Executive shall be entitled to:

(i)The Accrued Obligations;

(ii)An amount equal to two (2) times the sum of (x) Base Salary and (y) the
greater of (A) the Annual Bonus earned in respect of the year prior to the
fiscal year of termination (not to exceed Target Annual Bonus) and (B) the
Threshold Bonus Amount, such amount to be paid in a lump sum within 15 days
following the date of termination;

(iii)Full accelerated vesting and immediate lapse of restrictions on the Sign-On
Time-Vesting RSUs; and

(iv)Subject to Executive’s election of COBRA continuation coverage under the
Company’s group health plan, payment, on the first regularly scheduled payroll
date of each month for two years, of an amount equal to the difference between
the monthly COBRA premium cost and the monthly contribution paid by active
employees for the same coverage; provided, that the payments described in this
clause (iv) shall cease earlier in the event that Executive becomes eligible to
receive any health benefits as a result of subsequent employment or service.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii) and (iv) above shall immediately terminate, and the Company shall have no
further obligations to Executive with respect thereto, in the event that
Executive breaches any provision of the Restrictive Covenants contained in
Appendix B attached hereto. Following such termination of Executive’s employment
by the Company without Cause, except as set forth in this Section 6(d),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(e)Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company fifteen (15) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the Executive’s knowledge (whether actual or
constructive, including, without limitation, knowledge that Executive would have
reasonably obtained after making due and appropriate inquiry) of such event.
During such fifteen (15) day notice period, the Company shall have a cure right
(if curable), and if not cured within such period, Executive’s termination will
be effective upon the expiration of such cure period, and Executive shall be
entitled to the same payments and benefits as provided in Section 6(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 6(d) hereof. Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 6(e), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.




-6-

 

--------------------------------------------------------------------------------

 

(f)Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Executive under this Section 6(f), Executive shall be entitled only to the
Accrued Obligations. In the event of termination of Executive’s employment under
this Section 6(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Executive without Good
Reason. Following such termination of Executive’s employment by Executive
without Good Reason, except as set forth in this Section 6(f), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

(g)Release. Notwithstanding any provision herein to the contrary, the payment of
any amount or provision of any benefit pursuant to subsection (d) or (e) of this
Section 6 (other than the Accrued Obligations) (collectively, the “Severance
Benefits”) shall be conditioned upon Executive’s execution, delivery to the
Company, and non-revocation of the Release of Claims (and the expiration of any
revocation period contained in such Release of Claims) within sixty (60) days
following the date of Executive’s termination of employment hereunder. If
Executive fails to execute the Release of Claims in such a timely manner so as
to permit any revocation period to expire prior to the end of such sixty (60)
day period, or timely revokes his acceptance of such release following its
execution, Executive shall not be entitled to any of the Severance Benefits.
Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Executive’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein.

(h)Notice of Termination. Any written notice of termination given under Section
6 of this Agreement shall be provided to the other party in accordance with
Section 18 of this Agreement. In addition, any written notice pertaining to a
termination by the Company for Cause or by Executive for Good Reason shall meet
the requirements of a Notice of Termination (as defined in this paragraph). For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) the Date of Termination
(as defined below).




-7-

 

--------------------------------------------------------------------------------

 

(i)Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date on which the Company
notifies the Executive of such termination, (ii) if the Executive’s employment
is terminated by the Executive for Good Reason, the date of expiration of the
cure period specified in Section 6(e), (iii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination or such later date
specified by the Company, (iv) if the Executive voluntarily resigns without Good
Reason, the date at least thirty (30) days after the Executive notifies the
Company, subject to the Company’s right to accelerate such date of termination
without changing the characterization of such termination as a termination by
the Executive without Good Reason as provided in Section 6(f), (v) if the
Executive’s employment is terminated by reason of death, the date of death of
the Executive, or (vi) if the Executive’s employment is terminated by the
Company due to Disability, the date specified by the Company.

Section 7.Certain Payments.

(a)In the event that any payment or benefit received or to be received by the
Executive pursuant to this Agreement or otherwise (“Payments”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
section, be subject to the excise tax imposed by Section 4999 of the Code, any
successor provisions, or any comparable federal, state, local or foreign excise
tax (“Excise Tax”), then, subject to the provisions of this Section 7, such
Payments shall be either (A) provided in full pursuant to the terms of this
Agreement or any other applicable agreement, or (B) provided as to such lesser
extent which would result in no portion of such Payments being subject to the
Excise Tax (“Reduced Amount”), whichever of the foregoing amounts, taking into
account the applicable federal, state, local and foreign income, employment and
other taxes and the Excise Tax (including, without limitation, any interest or
penalties on such taxes), results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of payments and benefits provided for
hereunder or otherwise, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax.

(b)Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 7 shall be made by an independent
advisor designated by the Company and reasonably acceptable to the Executive
(“Independent Advisor”), whose determination shall be conclusive and binding
upon the Executive and the Company for all purposes. For purposes of making the
calculations required under this Section, Independent Advisor may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Advisor shall
assume that the Executive pays all taxes at the highest marginal rate. The
Company and the Executive shall furnish to Independent Advisor such information
and documents as Independent Advisor may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Advisor may incur in connection with any calculations contemplated
by this Section. The reduction of the Payments payable hereunder, if applicable,
shall be made by first reducing the cash payments under Section 6(d)(ii), second
by reducing the Pro Rata Bonus, third by reducing COBRA reimbursement under
Section 6(d)(iv) and lastly by reducing any other Payments in a manner
determined by the Company, in consultation with the Executive.




-8-

 

--------------------------------------------------------------------------------

 

(c)If, notwithstanding any reduction described in Section 7 (or in the absence
of any such reduction), the Internal Revenue Service (“IRS”) determines that the
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then the Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that the Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the excise tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by the Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 7, the Executive shall pay the Excise Tax.

Section 8.Restrictive Covenants.

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company Group and accordingly agrees, as a condition of
Executive’s continued employment with the Company, to be bound by and comply
with the Restrictive Covenants contained in Appendix B attached hereto and
incorporated by reference herein. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 1 of Appendix B (or a material breach or material
threatened breach of any of the provisions of Section 2 of Appendix B of this
Agreement) would be inadequate and the Company would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law and in addition to cessation of payments
described in the last paragraph of Section 6(d), the Company, without posting
any bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. For the avoidance of
doubt, the Restrictive Covenants contained in Appendix B shall be in addition
to, and not in lieu of, any other similar restrictive covenants contained in any
other agreement between Executive and any member of the Company Group.
Notwithstanding the foregoing and for the avoidance of doubt, the provisions of
Appendix B will survive a termination of this Agreement due to a non-renewal.

Section 9.Representations and Warranties of Executive. Executive represents and
warrants to the Company that:

(a)Executive has had the opportunity to consult with, and is represented by, his
own tax and legal advisor(s) in connection with the negotiation and preparation
of this Agreement;

(b)Executive is entering into this Agreement voluntarily and that his employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by him of any agreement to which he is a party or
by which he may be bound;




-9-

 

--------------------------------------------------------------------------------

 

(c)Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

(d)in connection with his employment with the Company, Executive will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer.

Section 10.Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

Section 11.Set Off; Mitigation.

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, counterclaim,
or recoupment of amounts owed by Executive to the Company or its affiliates.
Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and except
as provided in Section 6(b)(iii) and Section 6(d)(iv) hereof, the amount of any
payment provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Executive’s other employment or otherwise.

Section 12.Additional Section 409A Provisions. Notwithstanding any provision in
this Agreement to the contrary:

(a)Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b)Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c)To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.




-10-

 

--------------------------------------------------------------------------------

 

(d)While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall any member of the Company
Group be liable for any additional tax, interest, or penalties that may be
imposed on Executive as a result of Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code (other than for withholding
obligations or other obligations applicable to employers, if any, under Section
409A of the Code). If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Section 409A of the Code, the
Company shall, after consulting with and receiving the approval of Executive,
reform such provision in a manner intended to avoid the incurrence by Executive
of any such additional tax or interest.

Section 13.Successors and Assigns; No Third-Party Beneficiaries.

(a)The Company. This Agreement shall inure to the benefit of the Company and its
respective successors and assigns. Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be assigned by the Company to a
Person (other than another member of the Company Group, or its or their
respective successors) without Executive’s prior written consent (which shall
not be unreasonably withheld, delayed, or conditioned); provided, however, that
in the event of a sale of all or substantially all of the assets of the Company
or any direct or indirect division or subsidiary thereof to which Executive’s
employment primarily relates, the Company may provide that this Agreement will
be assigned to, and assumed by, the acquiror of such assets, division or
subsidiary, as applicable, without Executive’s consent.

(b)Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.

(c)No Third-Party Beneficiaries. Except as otherwise set forth in Section 6(b)
or Section 13(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Executive any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.

Section 14.Disputes; Legal Fees.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively in the courts of the State of Florida. The parties
hereto irrevocably agree to submit to the jurisdiction and venue of the courts
of the State of Florida in any action or proceeding brought with respect to or
in connection with this Agreement. In the event of any material contest or
dispute relating to this Agreement or the termination of the Executive’s
employment hereunder, each of the parties shall bear its own costs and expenses.




-11-

 

--------------------------------------------------------------------------------

 

Section 15.Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Compensation
Committee and the Board. No waiver by either of the parties hereto of their
rights hereunder shall be deemed to constitute a waiver with respect to any
subsequent occurrences or transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.

Section 16.Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 17.Governing Law; Waiver of Jury Trial.

THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF FLORIDA WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS. EACH
PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

Section 18.Notices.

(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office to the attention of
the General Counsel, and all notices and communications by the Company to
Executive may be given to Executive personally or may be mailed to Executive at
Executive’s last known address, as reflected in the Company’s records.

(b)Date of Delivery. Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.




-12-

 

--------------------------------------------------------------------------------

 

Section 19.Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 20.Entire Agreement.

This Agreement, together with any exhibits and appendices attached hereto and
any equity award grants referenced herein to be made by the Company to the
Executive, constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Executive. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the parties relating to the subject matter of this
Agreement.

Section 21.Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 6
through Section 21 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 22.Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

***

[Signatures to appear on the following page.]

 

-13-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

SEAWORLD ENTERTAINMENT, INC.

 

/s/ G. Anthony (Tony) Taylor

By: G. Anthony (Tony) Taylor

Title: Chief Legal Officer, General Counsel and Corporate Secretary

 

 

EXECUTIVE

 

/s/ Gustavo Antorcha

GUSTAVO ANTORCHA

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

Definitions

(a)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary and
unused vacation through the date of termination of Executive’s employment, (ii)
any accrued but unpaid Annual Bonus that is required to be paid in accordance
with the terms of the Annual Bonus Plan in respect of any prior fiscal year,
(iii) any benefits provided under the Company’s employee benefit plans or any
incentive plans upon a termination of employment, including rights with respect
to Company equity (or equity derivatives), in accordance with the terms
contained therein and (iv) reimbursement for unreimbursed business expenses
incurred by Executive.  The amounts provided under clauses (i), (ii) and (iv)
shall be paid to Executive within fourteen (14) business days following the
Executive’s Date of Termination.

(b)“Agreement” shall have the meaning set forth in the preamble hereto.

(c)“Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.

(d)“Base Salary” shall mean the salary provided for in Section 4(a).

(e)“Board” shall mean the Board of Directors of the Company.

(f)“Cause” shall mean (i) Executive’s act(s) of gross negligence or misconduct
in the course of Executive’s employment hereunder, (ii) failure or refusal by
Executive (or Executive’s inability, as a result of circumstances described in
clause (v) of this definition) to perform in any material respect his duties or
responsibilities or any lawful instructions by the Board that is incurable or
not cured to the Board’s satisfaction within three (3) days after written notice
thereof to Executive, (iii) misappropriation (or attempted misappropriation) by
Executive of any assets or business opportunities of the Company or any other
member of the Company Group, (iv) embezzlement, dishonesty or fraud committed
(or attempted) by Executive, or at his direction, (v)  Executive’s commission
of, indictment for, or pleading “guilty” or “no contest” to, (x) a felony or (y)
any other criminal charge involving moral turpitude, (vi)  any violation by
Executive of the policies of the Company, including but not limited to those
relating to sexual harassment or business conduct, and those otherwise set forth
in the manuals or statements of policy of the Company, (vii) Executive’s
material breach of this Agreement that is incurable or not cured to the Board’s
satisfaction within three (3) days after written notice thereof to Executive or
(viii) Executive’s material breach of the Restrictive Covenants contained in
Appendix B or any other similar restrictive covenants contained in any other
agreement between Executive and any member of the Company Group.

(g)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(h)“Company” shall have the meaning set forth in the preamble hereto.




 

--------------------------------------------------------------------------------

 

(i)“Company Group” shall mean the Company together with any of its direct or
indirect subsidiaries.

(j)“Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group.

(k)“Delay Period” shall have the meaning set forth in Section 12 hereof.

(l)“Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents, with reasonable accommodation to the extent required by
applicable law, the performance of Executive’s duties for a period of (i) one
hundred twenty (120) consecutive days or (ii) one hundred eighty (180)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Executive (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(m)“Executive” shall have the meaning set forth in the preamble hereto.

(n)“Excise Tax” shall have the meaning set forth in Section 7 hereto.

(o)“Good Reason” shall mean, without Executive’s consent, (i) a material
diminution in Executive’s title, duties, or responsibilities as set forth in
Section 3 hereof, (ii) a material reduction in Executive’s Base Salary (other
than an across the board reduction, applicable to other senior executives of the
Company), (iii) a material breach by the Company of any material provision of
this Agreement, (iv) the relocation of Executive’s principal place of employment
by more than fifty (50) miles from the Company’s headquarters in Orlando,
Florida or (v) a Company Nonrenewal. Notwithstanding the foregoing, during the
Term of Employment, in the event that the Board reasonably believes that
Executive may have engaged in conduct that could constitute Cause hereunder or
may be experiencing a Disability, the Board may, in its sole and absolute
discretion, upon reasonable written notice to Executive, suspend Executive from
performing his duties hereunder, and in no event shall any such suspension
constitute an event pursuant to which Executive may terminate employment with
Good Reason or otherwise constitute a breach hereunder; provided, that no such
suspension shall alter the Company’s obligations under this Agreement during
such period of suspension.

(p)“Independent Advisor” shall have the meaning set forth in Section 7 hereto.

(q)“IRS” shall have the meaning set forth in Section 7 hereto.

(r)“Notice of Termination” shall have the meaning set forth in Section 6(h)
hereto.

(s)“Payments” shall have the meaning set forth in Section 7 hereto.




-2-

 

--------------------------------------------------------------------------------

 

(t)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(u)“Pro Rata Bonus” shall have the meaning set forth in Section 6(b) hereof.

(v)“Reduced Amount” shall have the meaning set forth in Section 7 hereto.

(w)“Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit A (as the same may be revised from time to
time by the Company upon the advice of counsel).

(x)“Repayment Amount” shall have the meaning set forth in Section 7 hereto.

(y)“Restrictive Covenants” shall mean the restrictive covenants contained in
Appendix B attached hereto.

(z)“Severance Benefits” shall have the meaning set forth in Section 6(g) hereof.

(aa)“Target Annual Bonus” shall have the meaning set forth in Section 4(b)
hereof.

(bb)“Term of Employment” shall mean the period specified in Section 2 hereof.

(cc)“Threshold Bonus Amount” shall mean the threshold Annual Bonus Executive was
eligible to receive in respect of the year prior to the fiscal year of
termination if threshold performance targets were achieved.

-3-

 

--------------------------------------------------------------------------------

 

APPENDIX B

Restrictive Covenants

1.

Non-Competition; Non-Solicitation.

(a)

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i)

During Executive’s employment with the Company or its subsidiaries (the
“Employment Term”) and for a period of two years following the date Executive
ceases to be employed by the Company or its subsidiaries (the “Restricted
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Restricted Group in the Business, the business of any then
current or prospective client or customer with whom Executive (or his direct
reports) had personal contact or dealings on behalf of the Company during the
one-year period preceding Executive’s termination of employment.

(ii)

During the Restricted Period, Executive will not directly or indirectly:

 

(A)

engage in the Business in any geographical area that is within 300 miles of any
geographical area where the Restricted Group engages in the Business, including
the greater metropolitan areas of Orlando, Florida, Tampa, Florida, San Diego,
California, Chula Vista, California, San Antonio, Texas, Williamsburg, Virginia
and Philadelphia/Langhorne, Pennsylvania;

 

(B)

enter the employ of, or render any services to, a Core Competitor, except where
such employment or services do not relate in any manner to the Business;

 

(C)

acquire a financial interest in, or otherwise become actively involved with, any
Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or  

 

(D)

intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.

(iii)

Notwithstanding anything to the contrary in this Appendix B, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Business (including, without limitation, a Core Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.




 

--------------------------------------------------------------------------------

 

(iv)

During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

(A)

solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

 

(B)

hire any executive-level employee who was employed by the Restricted Group as of
the date of Executive’s termination of employment with the Company or who left
the employment of the Restricted Group coincident with, or within one year prior
to or after, the termination of Executive’s employment with the Company; or

 

(C)

encourage any material consultant of the Restricted Group to cease working with
the Restricted Group.

(ii)

For purposes of this Appendix B:

 

(A)

“Restricted Group” shall mean, collectively, the Company and its subsidiaries
and, to the extent engaged in the Business, their respective affiliates.

 

(B)

“Business” shall mean, collectively, the location-based entertainment business
and the entertainment and theme park business.

 

(C)

“Core Competitor” shall mean Walt Disney Parks and Resorts, Universal Parks and
Resorts, Six Flags, Inc., Cedar Fair Entertainment Company and Merlin
Entertainments Group Ltd., Herschend Family Entertainment, Parques Reunidos and
each of their respective affiliates.

(c)

Non-Disparagement. Executive will not at any time (whether during or after
Executive’s Employment Term) make public or private statements or public or
private comments intended to be (or having the effect of being) of defamatory or
disparaging nature regarding (including, without limitation, any statements or
comments, whether in person, radio, television, film, social media or otherwise,
that are (i) likely to be harmful to the business, business reputation or
personal reputation of and (ii) for, on behalf of or in association with any
trade, industry, activist or other advocacy group that has, at any time, made
adverse or critical statements in relation to) the Company or any of its
subsidiaries or affiliates or any of their respective businesses, shareholders,
members, partners, employees, agents, officers, directors or contractors (it
being understood that comments made in Executive’s good faith performance of his
duties hereunder shall not be deemed disparaging or defamatory for purposes of
this paragraph). Notwithstanding anything in this section 1(c), the Executive
shall be permitted to (x) provide a reasonable and truthful response to or
statement to defend Executive against any public statement made by the Company
that is incorrect or disparages such person, to the extent necessary to correct
or refute such public statement and (y) provide truthful testimony in any legal
proceeding or process.




-2-

 

--------------------------------------------------------------------------------

 

(d)

It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 1 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix B is
an unenforceable restriction against Executive, the provisions of this Appendix
B shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
B is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(e)

The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(f)

The provisions of Section 1 hereof shall survive the termination of Executive’s
employment for any reason, including but not limited to, any termination other
than for Cause (except as otherwise set forth in Section 1 hereof).

2.

Confidentiality; Intellectual Property.

(a)

Confidentiality.

(i)

Executive will not at any time (whether during or after Executive’s Employment
Term) (x) retain or use for the benefit, purposes or account of Executive or any
other Person; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any Person outside the Company (other than its professional
advisers who are bound by confidentiality obligations or otherwise in
performance of Executive’s duties under Executive’s employment and pursuant to
customary industry practice), any non-public, proprietary or confidential
information —including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals, safety, zoological and/or animal training or care practices,
protocols, policies or procedures — concerning the past, current or future
business, activities and operations of the Company, its subsidiaries or
affiliates and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.

(ii)

“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (b) made legitimately available to
Executive by a third party without breach of any confidentiality obligation of
which Executive has knowledge; or (c) required by law to be disclosed; provided
that with respect to subsection (c) Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and reasonably cooperate with any attempts by the Company to obtain a
protective order or similar treatment.




-3-

 

--------------------------------------------------------------------------------

 

(iii)

Except as required by law, Executive will not disclose to anyone, other than
Executive’s family (it being understood that, in this Agreement, the term
“family” refers to Executive, Executive’s spouse, children, parents and spouse’s
parents) and advisors, the existence or contents of this Agreement; provided
that Executive may disclose to any prospective future employer the provisions of
this Appendix B. This Section 2(a)(iii) shall terminate if the Company publicly
discloses a copy of this Agreement (or, if the Company publicly discloses
summaries or excerpts of this Agreement, to the extent so disclosed).

(iv)

Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; and (y) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information, except that Executive
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information.

(v)

Nothing in this Agreement shall prohibit or impede Executive from communicating,
cooperating, or filing a complaint with any U.S. federal, state, or local
governmental or law enforcement branch, agency, or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state, or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law.  Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to court order.  Moreover, Executive is not
required to give prior notice to (or get prior authorization from) the Company
regarding any such communication or disclosure.  Notwithstanding the foregoing,
under no circumstance will Executive be authorized to disclose any information
covered by attorney-client privilege or attorney work product of any member of
the Company Group without prior written consent of Company’s General Counsel or
other officer designated by the Company.




-4-

 

--------------------------------------------------------------------------------

 

(b)

Intellectual Property.

(i)

If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii)

If Executive creates, invents, designs, develops, contributes to or improves any
Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and with the
use of any the Company resources (“Company Works”), Executive shall promptly and
fully disclose same to the Company and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.

(iii)

Executive shall take all reasonably requested actions and execute all reasonably
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If the Company is unable for any other
reason, after reasonable attempt, to secure Executive’s signature on any
document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and in Executive’s behalf and stead to
execute any documents and to do all other lawfully permitted acts required in
connection with the foregoing.

(iv)

Executive shall not improperly use for the benefit of, bring to any premises of,
divulge, disclose, communicate, reveal, transfer or provide access to, or share
with the Company any confidential, proprietary or non-public information or
intellectual property relating to a former employer or other third party without
the prior written permission of such third party. Executive shall comply with
all relevant policies and guidelines of the Company that are from time to time
previously disclosed to Executive, including regarding the protection of
Confidential Information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version from time to time previously disclosed to
Executive.




-5-

 

--------------------------------------------------------------------------------

 

 

(v)

The provisions of Section 2 hereof shall survive the termination of Executive’s
employment for any reason (except as otherwise set forth in Section 2(a)(iii)
hereof).

 

-6-

 

--------------------------------------------------------------------------------

 

Exhibit A

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated February 4, 2019, with SeaWorld Entertainment, Inc. (the
“Employment Agreement”)), and other good and valuable consideration, I, Gustavo
Antorcha, for and on behalf of myself and my heirs, administrators, executors,
and assigns, effective the date on which this release becomes effective pursuant
to its terms, do fully and forever release, remise, and discharge each of the
Company and each of its direct and indirect subsidiaries and affiliates,
together with their respective officers, directors, partners, shareholders,
employees, and agents (collectively, the “Group”) from any and all claims
whatsoever up to the date hereof that I had, may have had, or now have against
the Group, for or by reason of any matter, cause, or thing whatsoever, including
any claim arising out of or attributable to my employment or the termination of
my employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation.
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Americans with Disabilities Act, the Civil Rights Act of 1991, the
Family Medical Leave Act, and the Equal Pay Act, each as may be amended from
time to time, and all other federal, state, and local laws, the common law, and
any other purported restriction on an employer’s right to terminate the
employment of employees. The release contained herein is intended to be a
general release of any and all claims to the fullest extent permissible by law.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 6
of the Employment Agreement, (ii) any claims that cannot be waived by law, (iii)
my right of indemnification as provided by, and in accordance with the terms of,
the Company’s by-laws or a Company insurance policy providing such coverage, as
any of such may be amended from time to time; (iv) my accrued and vested
benefits, rights or payments under any employee benefit, incentive or equity
plan or program of the Company; or (v) my rights under Section 14 of the
Employment Agreement.




 

--------------------------------------------------------------------------------

 

I expressly acknowledge and agree that I –

 

•

Am able to read the language, and understand the meaning and effect, of this
Release;

 

•

Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

 

•

Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Severance Benefits in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever had, and because of my execution of this Release;

 

•

Acknowledge that, but for my execution of this Release, I would not be entitled
to the Severance Benefits;

 

•

Understand that, by entering into this Release, I do not waive rights or claims
under ADEA that may arise after the date I execute this Release;

 

•

Had or could have [twenty-one (21)][forty-five (45)]1 days from the date of my
termination of employment (the “Release Expiration Date”) in which to review and
consider this Release, and that if I execute this Release prior to the Release
Expiration Date, I have voluntarily and knowingly waived the remainder of the
review period;

 

•

Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;

 

•

Was advised to consult with my attorney regarding the terms and effect of this
Release; and

 

•

Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to a claim of age discrimination under ADEA
or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”); provided, however, that if the
EEOC were to pursue any claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and the Severance
Benefits will control as the exclusive remedy and full settlement of all such
claims by me.




 

1

To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).

-2-

 

--------------------------------------------------------------------------------

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group (as defined in my Employment Agreement)
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Legal Officer & General Counsel. To be effective, such
revocation must be received by the Company no later than 11:59 p.m. on the
seventh (7th) calendar day following the execution of this Release. Provided
that the Release is executed and I do not revoke it during the Revocation
Period, the eighth (8th) day following the date on which this Release is
executed shall be its effective date. I acknowledge and agree that if I revoke
this Release during the Revocation Period, this Release will be null and void
and of no effect, and neither the Company nor any other member of the Company
will have any obligations to pay me the Severance Benefits.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF FLORIDA,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS. I HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS RELEASE.

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

__________________________________

GUSTAVO ANTORCHA

Date:

-3-

 